PER CURIAM.
Arthur Hall appeals the denial of his motion for post-conviction relief filed pursuant to Rule 3.800(a). The trial court denied the motion because the transcript clearly demonstrates that the trial judge did not become involved in the plea process. Although Rule 3.800(a) may not be the proper rule to raise a vindictive sentencing issue, we have nevertheless conducted an independent review of the record and agree with the trial court that the sentencing judge never became involved in the plea negotiations. Thus, we affirm the trial court’s order denying defendant’s motion for post-conviction relief.
Affirmed.